FAULKNER, Justice.
We originally granted certiorari to consider the jurisdiction of the probate court in light of constitutional amendment 364 which gave that court “. . . general jurisdiction . . . of adoptions . . . After a thorough review we conclude that the Court of Civil Appeals correctly held that this grant of jurisdiction is not exclusive and does not alter § 12 — 12—35, Code of Ala.1975, providing for transfer of adoption proceedings to the district court on motion of a party. Worley v. Jinks, 361 So.2d 1082 (Ala.Civ.App.1978). Consequently, the writ is quashed as improvidently granted.
WRIT QUASHED.
TORBERT, C. J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.